DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The Action is res e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks filed 01/27/2022. 
3. Please note claims 1-7, 9-15 and 17-22 are pending and claims 1, 9 and 17 are independent.
Foreign Priority
4. Applicant’s claim for the benefit of a prior-filed China Patent Application No. CN201910370345.9, filed 05/06/2019, under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   
Response to Arguments
5. Applicant's arguments in the Remarks filed 01/27/2022 have been fully considered. For the Examiner’s responses, please refer to discussions below.
5.1. The Applicant argued that “Specifically, Barrett only relates to aggregating related data and client inputs and generating risk variables, but is silent about generating an editable report based on a report template and updating the report based on a user instruction accordingly, which the Examiner has acknowledged” and further argued that

the Examiner respectfully agrees and further respectfully submits that, based on subject matter as currently amended, a new reference issued to Bisignani is incorporated to address the deficiency and to further provide disclosures equivalent to the subject matters recited in new claims 21 and 22.
For details or specifics, please kindly refer to the respective sections in the instant action respectfully presented below.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.1.4. For application naming joint inventors, in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.2. Claims 1, 9, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over
Barrett et al.: “SYSTEMS AND METHODS FOR PROCESSING REQUESTS FOR GENETIC DATA BASED ON CLIENT PERMISSION DATA“METHOD AND APPARATUS FOR A COMPREHENSIVE DYNAMIC PERSONAL HEALTH RECORD SYSTEM”, (U.S. Patent Application Publication US 20170255790 A1, filed May 24, 2016; and published September 7, 2017, hereafter “Barrett"), in view of 
Penner: “APPARATUS AND METHOD FOR DEFINING AND PROCESSING PUBLICATION OBJECTS”, (U.S. Patent Application Publication US 20080208906 A1, filed February 28, 2007; and published August 28, 2008), and further  in view of 
Bisignani et al.: “SYSTEMS AND USER INTERFACES FOR DYNAMIC AND INTERACTIVE REPORT GENERATION AND EDITING BASED ON AUTOMATIC TRAVERSAL OF COMPLEX DATA STRUCTURES”, (U.S. Patent US 9424333 B1, filed 2015-03-10; and published 2016-08-23, hereafter “Bisignani").

As per claim 9, Barrett teaches a method for generating a report implemented on a computing device having at least one processor and at least one storage device (See 
acquiring a key word related to an industry field (See Fig. 3, [0009] and [0159], embodiment is related biological analyses, query received may include a name, social security number. Here biological analysis is related to the biology industry); and
acquiring one or more condition values related to the report to be generated (See [0106], and [0117]-[0118], conditions for which risk variables requested have been received,  the assessment system 105 aggregates related data and client inputs, generates risk variables and generates electronic report with the risk variables. Here is the risk variables required for the report to be generated teaches the condition values related to the report to be generated has been acquired in which risk variables suggested values for the variables).
Barrett does not explicitly teach determining a report template having one or more data query sections and one or more conclusion sections based on the industry field and the one or more condition values.
However, Penner teaches determining a report template having one or more data query sections and one or more conclusion sections based on the industry field condition values (See Figs. 3 and 5-10, [0036]-[0039], determining selected report templates to be processed 300 by analyzing the conditional delivery rules defined for the publication object to specify which report templates are selected for processing and fetching data for selected report templates from data sources 302 executes queries defined by the selected report templates against the data sources to return data results for the selected report templates; and analyzing the conditional delivery rules defined for the publication object to specify each recipient that will receive delivery of each distinct report, evaluating the delivery rule for distinct reports relative to each recipient and generating distinct reports accordingly.
Here queries teaches report template having one or more data query sections, the returned data results for the selected report templates teaches a report template having one or more conclusion sections and, the conditional delivery rules defined for the publication object to specify each recipient teaches condition values for both report recipient and the distinct report to be generated. Further at [0002], the report generating applicable to financial, human resource, marketing, sales, customer and supplier analyses which is also applicable to the industry field).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of Penner with Barrett reference because Barrett is dedicated to processing data requests from external assessment systems and Penner is dedicated to processing and publishing reports and 
Barrett in view of Penner further teaches: 
acquiring report data based on the one or more data query sections of the report template (See Penner: Figs. 3 and 5-10, [0036]-[0039], determining selected report templates to be processed 300 by analyzing the conditional delivery rules defined for the publication object to specify which report templates are selected for processing and fetching data for selected report templates from data sources 302 executes queries defined by the selected report templates against the data sources to return data results for the selected report templates; and analyzing the conditional delivery rules defined for the publication object to specify each recipient that will receive delivery of each distinct report, evaluating the delivery rule for distinct reports relative to each recipient and generating distinct reports accordingly);
determining one or more conclusions based on the report data (See Penner: Penner: Figs. 3 and 5-10, [0036]-[0039], determining selected report templates to be processed 300 by analyzing the conditional delivery rules defined for the publication object to specify which report templates are selected for processing and fetching data for selected report templates from data sources 302 executes queries defined by the selected report templates against the data sources to return data results for the selected report templates; and analyzing the conditional delivery rules defined for the publication object to specify each recipient that will receive delivery of each distinct report, evaluating the delivery rule for distinct reports relative to each recipient and generating distinct reports accordingly. Here the query results returned to the report template teaches the conclusion based on the report data);
generating the report based on the acquired report data, the one or more conclusions, and the report template (See Penner: Penner: Figs. 3 and 5-10, [0036]-[0039], determining selected report templates to be processed 300 by analyzing the conditional delivery rules defined for the publication object to specify which report templates are selected for processing and fetching data for selected report templates from data sources 302 executes queries defined by the selected report templates against the data sources to return data results for the selected report templates; and analyzing the conditional delivery rules defined for the publication object to specify each recipient that will receive delivery of each distinct report, evaluating the delivery rule for distinct reports relative to each recipient and generating distinct reports accordingly. Here the query results returned to the report template teaches the conclusion based on the report data.).
Barrett in view of Penner does not explicitly teach wherein the report is editable.
However, Bisignani teaches wherein the report is editable (See Fig. 29 and col. 49, lines 4-8, and col. 67, lines 7-12, the user may change paragraph styles, font properties, 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of Bisignani with Barrett in view of Penner reference because Bisignani is dedicated to user interfaces for editing and generating reports based on electronic collections of data, Barrett is dedicated to processing data requests from external assessment systems and Penner is dedicated to processing and publishing reports and other documents, and the combined teaching would have enabled Barrett in view of Penner to improve performance on changing and creating new report by directly editing already generated report without the need to  generate new reports via an inefficient software development life cycle consuming significant processing and/or memory resources.
Barrett in view of Penner and further in view of Bisignani further teaches:
receiving an instruction to edit the report from a user terminal (See Bisignani: col. 2, lines 62-64, providing a user interface for generating and/or editing reports (for example, financial reports). The reports may include multiple report sections), 
or deleting displayed data displayed via the user terminal (See Bisignani: col. 16, line 66 – col. 17, line 3, providing dynamic page generation in the user interface for generating and/or editing financial reports. In these embodiments, the system automatically adds pages to a financial report as needed to display requested data). The reports may include multiple report sections); and
updating the report in response to the instruction in real time (See Bisignani: col. 64, lines 24-28 and 47-49, dynamically editing and generating detailed reports through automatic access and traversal of complex data structures, and calculation of complex report data based on property values of multiple nodes within such complex data structures, all in substantially real-time and a linked section may be considered to be templates of a section that may be inserted into reports and automatically populated with report data. Here inserting section to a report reads on updating).

As per claim 1, the claim recites a system for generating a report, comprising:
at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system (See Barrett: [0295], a device comprises storage subsystems further comprising hardware and software components used for storing 
Therefore, claim 1 is rejected along the same rationale that rejected claim 9.

As per claim 17, the claim recites a non-transitory computer readable medium, comprising a set of instructions for generating a report, wherein when executed by at least one processor, the set of instructions direct the at least one processor to effectuate (See Barrett: [0295], a device comprises storage subsystems further comprising hardware and software components used for storing data and program instructions, such as memory and computer-readable storage media that may store program instructions that are loadable and executable on processing units during the execution of these programs) the steps of the method as recited in claim 9 above and as rejected under 35 U.S.C. § 103 as unpatentable over Barrett in view of Penner and further in view of Bisignani.
Therefore, claim 17 is rejected along the same rationale that rejected claim 9.


adding a graph related to a trend of housing sales, or 
adding a comment regarding at least one of 
      investment (See Bisignani: col. 2, lines 23-25, viewing data relating to investment holdings of clients for purposes of analysis, reporting, sharing, or recommendations. Here the recommendation in a reporting reads on a comment regarding an investment), 
      a target price of a stock, or 
      a forecast price of the stock.

As per claim 22,  Barrett in view of Penner and further in view of Bisignani teaches the system of claim 1, wherein the at least one processor is configured to direct the system further to:
add or delete data in the report automatically based on newly acquired data (See Bisignani: col. 64, lines 24-28 and 47-49, dynamically editing and generating detailed reports through automatic access and traversal of complex data structures, and calculation of complex report data based on property values of multiple nodes within such complex data structures, all in substantially real-time and a linked section may be considered to be templates of a section that may be inserted into reports and 


6.3. Claims 2-7, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Barrett in view of Penner and further in view of Bisignani, as applied to claims 1, 9 and 17 above and further in view of 
Garrity et al.: “ADVANCED VISUALIZATIONS IN ANALYTICS REPORTING”, (U.S. Patent Application Publication US 20110029853 A1, filed August 3, 2010; and published February 3, 2011, hereafter “Garrity”).

As per claim 10, Barrett in view of Penner and further in view of Bisignani does not explicitly teach the method of claim 9, further comprising: highlighting a portion of the content in the report based on the one or more conclusions.
However, as an analogous art on report templates and report generating, Garrity teaches the method of claim 9, further comprising:

It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of Garrity with Barrett in view of Penner and further in view of Bisignani reference because Garrity is dedicated to more effectively presenting analytics information to a user of such information, Bisignani is dedicated to user interfaces for editing and generating reports based on electronic collections of data, Barrett is dedicated to processing data requests from external assessment systems and Penner is dedicated to processing and publishing reports and other documents, and the combined teaching would have enabled Barrett in view of Penner and further in view of Bisignani to present data in ways that may be more useful to a wider array of people, and that incorporate contextual information within graphical or charted trend data so that the meaning of the trends, in connection with time-sensitive events, may be better understood.

As per claim 11, Barrett in view of Penner and further in view of Bisignani and Garrity teaches the method of claim 9, wherein at least one of the one or more conclusions is determined based on a trend for a business indicator over a period of time (See Garrity: Fig. 3, [0013] and [0022], visualization features include weekend 

As per claim 12, Barrett in view of Penner and further in view of Bisignani and Garrity teaches the method of claim 9, wherein at least one of the one or more conclusions is determined based on a comparison between a plurality of business indicators across a same time period (See Garrity: FIGS. 11-12 and [0072],when viewing graphs and charts where time is a dimension, weekend indicators display a unique marking (a light gray overlay in the current implementation) to let the user know when the weekends are compared to the rest of the week).

As per claim 13, Barrett in view of Penner and further in view of Bisignani and Garrity teaches the method of claim 9, wherein at least one of the one or more condition values is related to a time range or a type of the report to be generated (See Garrity: Fig. 8 and [0058], the time period selection field 84 (e.g. 28 days) over which the trends are presented, and the types of reports available in report selector field 86, are also included within the page shown.).

Barrett in view of Penner and further in view of Bisignani and Garrity teaches the method of claim 9, wherein at least one of the one or more conclusions includes an alert, and the generating the at least one conclusion comprises:
determining, based on the report data, whether a condition regarding the alert is satisfied (See Garrity: [0018], quick stats associate days of the reporting period with certain pre-defined analytics events--typically data extremes. The occurrence of multiple such events on a single day can thus give indication that such was triggered by a particular event (such as a press release) thus prompting further investigation. The event that triggered an indication teaches the a condition regarding the alert is satisfied); and
in response to a determination that the condition regarding the alert is satisfied, generating the at least one conclusion that includes the alert (See Garrity: Figs. 4-5 and [0022]-[0023], revenue trends being tracked and reported daily and monthly suggested report generated after an alert or event triggered).

As per claim 15, Barrett in view of Penner and further in view of Bisignani and Garrity teaches the method of claim 9, wherein at least one of the one or more conclusions is generated based on a trained model (See Garrity: Figs. 4-5 and [0022]-[0023], revenue trends being tracked and reported daily and monthly reads on conclusion generated; and Barrett : [0084], review-request communications can include results from application of one or more machine-learning techniques, identifications of one or more potentially relevant research content objects, and/or one or more questions).

As per claims 2-7, the claims recite a system for generating a report, comprising:
at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system (See Barrett: [0295], a device comprises storage subsystems further comprising hardware and software components used for storing data and program instructions, such as memory and computer-readable storage media that may store program instructions that are loadable and executable on processing units during the execution of these programs) to perform the steps of the methods as recited in claims 10-15 above, respectively and as rejected under 35 U.S.C. § 103 as unpatentable over Barrett in view of Penner and further in view of Bisignani and Garrity, respectively .
Therefore, claims 2-7 are rejected along the same rationale that rejected claims 10-15, respectively.

Barrett in view of Penner and further in view of Bisignani and Garrity, respectively .
Therefore, claims 18-20 are rejected along the same rationale that rejected claims 10-12, respectively.
References
7.1. The prior art made of record: 
 A. U.S. Patent Application Publication US-20110029853-A1.
 B. U.S. Patent Application Publication US-20080208906-A1.
 C. U.S. Patent Application Publication US-20170255790-A1. 
 E. U.S. Patent US-9424333-B1.

7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
 D. U.S. Patent Application Publication US-20120084092-A1.
Conclusion
8.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 7, 2022